Citation Nr: 1526575	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-33 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible under a transfer of entitlement program to transfer his education benefits to a family member under either Chapter 30 or Chapter 33, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active military service from March 1971 to December 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's eligibility for Chapter 30 (Montgomery G.I. Bill) education benefits expired prior to his March 2012 request to transfer education benefits to his daughter.

2.  The Veteran did not have any active service on or after September 11, 2001.


CONCLUSION OF LAW

The Veteran had no legal entitlement to VA educational assistance under either Chapter 30 or Chapter 33, Title 38, United States Code, during the pendency of this claim, and therefore, no benefits exist that can be transferred to a family member.  38 U.S.C.A. §§ 3011, 3020, 3031, 3319 (West 2014); 38 C.F.R. §§ 21.7040, 21.7042,  21.9550, 21.9520, 21.9570 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating claims for VA benefits need not be discussed in detail.  In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VA's duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As will be discussed in further detail below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of VA's duties to notify and assist.

The Veteran is seeking to transfer his entitlement to educational benefits to his daughter.  He has been denied on the basis that he does not have active duty after September 10, 2001, such that he does not qualify for the Post-9/11 G.I. Bill benefits, and on the basis that his active service was not during a timeframe during which the transfer of entitlement provision of the Montgomery G.I. Bill applied.  The Veteran has perfected an appeal as to these findings.  As the RO denied the Veteran's claim under two theories of entitlement, the Board will discuss each, in turn, below.

Transfer of Entitlement under the Montgomery G.I. Bill

The Montgomery GI Bill (MGIB) provides educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code.  This program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042.  

On December 28, 2001, a provision authorizing transfer of MGIB benefits to family members was signed into law.  The Secretary may authorize a veteran who is entitled to MGIB benefits to transfer a portion of such benefits to an eligible dependent.  In order to be eligible to make such a transfer, the veteran must have completed six years of service in the Armed Forces; either have a critical military skill designated by the Secretary, or is in a military specialty designated by the Secretary as requiring critical military skills; and enter into an agreement to serve at least four more years as a member of the Armed Forces.  38 U.S.C.A. § 3020.  

The period during which an individual is entitled to educational assistance under the MGIB generally expires at the end of the ten year period beginning on the date of such individual's last discharge or release from active duty.  38 U.S.C.A. § 3031.  The time limit for transfer of MGIB benefits under 38 U.S.C.A. § 3020 is subject to the general time limitation for use of benefits under 38 U.S.C.A. § 3031.  See 38 U.S.C.A. § 3020(f).

In this case, the Veteran is attempting to transfer MGIB benefits to his daughter.  In order to transfer any such benefits, the Veteran must possess current eligibility for the benefit.  Without such eligibility, there is no benefit to transfer.  

The Veteran was last discharged from active service in December 1995.  Under the general provisions of 38 U.S.C.A. § 3031, his eligibility for benefits, therefore, expired in December 2005.  The Veteran has not suggested that any exception applies to the general ten year limitation on eligibility for his education benefits.  Nonetheless, the Board observes that the provision in the law for transferability was signed into law on December 28, 2001, which was within the Veteran's period of eligibility.  Even if the Board were to find that due to the law change in December 2001, the Veteran's 10-year period of eligibility began on December 28, 2001, resulting in a delimiting date of December 28, 2011, the Veteran's eligibility expired prior to his claim to transfer benefits.  VA received his request to transfer benefits on March 5, 2012.

Because the time period for utilizing his MGIB benefits had expired, the Veteran was not eligible to receive MGIB benefits during the period of this appeal. Therefore, he has no such benefits to transfer to his daughter.  

The Board recognizes the Veteran's argument at the hearing in this matter, as well as in his written statements, which suggests that it is unfair that he and other veterans were not notified of this relevant change in the law.  He is essentially arguing that he could not have known to apply for the transfer in the relevant time frame because he was not notified of the enactment of the new law.  It is unfortunate that the Veteran was not explicitly informed of relevant changes in the law pertaining to education benefits.  The Board indeed recognizes the confusing nature of some VA education benefits and the different programs and rules.  While the Board understands the Veteran's contentions and sympathizes with the Veteran's situation, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey at 425.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There are simply no benefits available for the Veteran to transfer due to the expiration of his eligibility for Chapter 30 education benefits.  His claim must be denied.  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply.

Transfer of Entitlement under the Post-9/11 G.I. Bill

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21 .9770 (2014).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550 , 21.9570.  An individual entitled to educational assistance under 38 U.S.C.A. Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent (or among dependents).  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570. 

The Veteran in this case is attempting to transfer education benefits to his daughter.  The pertinent question in this case is whether the Veteran had an amount of entitlement under the Post-9/11 G.I. Bill for which he could transfer to his daughter.  It is only once that basic entitlement is established that any transfer could take place.  The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

As noted above, the record reflects that the Veteran had active duty service from March 1971 to December 1995.  There is no evidence, indication, or even suggestion of, any active duty service after December 1995, or, more significantly, after September 10, 2001.  Consequently, the Veteran does not meet the threshold service requirement for Post -9/11 GI Bill education benefits.  Because he does not have any Post-9/11 G.I. Bill education benefits, no such benefits can be transferred to his daughter.  His appeal is denied.

The Board recognizes the Veteran's argument at the hearing in this matter related to the Department of Defense's determination as to his eligibility in this matter, and whether that determination is reviewable.  The Veteran indeed filed a VA Form 22-1990E, Application for Family Member to Use Transferred Benefits, which is used to apply for the Post-9/11 G.I. Bill "Transfer of Entitlement" program.  The RO did consult the Veteran's Department of Defense records in order to determine his period of eligibility and found that no such eligibility exists.  38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 provide that a decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  In this case, however, as there are no underlying Chapter 33 benefits available, there was no need to seek an answer as to transferability, as the RO obtained eligibility information from the Veteran's Department of Defense service records and DD Form 214.  There are simply no benefits available to the Veteran under this program due to his lack of basic eligibility for Chapter 33 education benefits.

The law is dispositive in this matter.  The Veteran's claim to transfer Chapter 33 education benefits to a family member lacks legal merit, and therefore must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply.


ORDER

The appeal seeking basic eligibility to transfer of educational benefits under both Chapter 30 and Chapter 33, United States Code, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


